DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Priority is only recognized to 6/21/2021, Application No. 17/353,652, since the previous parent applications do not disclose “a tubular polymer longitudinal embolic member in the one or more tubular polymer longitudinal embolic members further comprising two concentric layers, an inner polymer layer with a first durometer level and an outer polymer layer with a second durometer level, wherein the second durometer level is less than the first durometer level.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-7, 11-20 have been considered but are moot because the new ground of rejection in combination with Linder et al. US 2009/0318948 and Marks US 2002/0099408.
Linder et al. teaches inserting embolic elements into an aneurysm (paragraph 0056), the delivery system 430 may include a cutting element (not shown) at a distal end of the catheter to cut or slice the portion of the longitudinal embolic element to the desired size or length once the aneurysm is sufficiently filled, or may cut smaller embolic members to fill the aneurysm cavity (paragraph 0056).  Linder et al. does not disclose the embolic member being detached using laser energy to melt the embolic members once inserted.  However, Marks et al. discloses a device for occluding an intrasaccular aneurysm 71 (figure 17), the device comprising an embolic member 70 (figure 18), the embolic member being detached using mechanical detachment, laser energy, temperature change or hot melt adhesive joint, as known in the art as various detachment mechanisms (paragraph 0062).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berenstein et al. US 7695488 in view of Greenhalgh US 2005/0277978 in view of Teoh et al. US 7153323 in view of Linder et al. US 2009/0318948 and in view of Marks US 2002/0099408.
Regarding claims 1, 3 and 5-7, Berenstein et al. discloses an intrasacular device to occlude an aneurysm comprising:
a flexible and expandable liner 24 which is configured to be inserted into an aneurysm sac (figure 1B, 2A); and 
one or more polymer embolic members which are inserted into the liner after the liner has been inserted into the aneurysm sac (column 4, lines 11-26; column 4, lines 61-67; and column 6, lines 35-36; may fill liner with any common embolic agent such as longitudinal coils, particles, acrylics, hydrogels or other polymeric material), wherein accumulation of the embolic members in the liner causes the liner to expand, come into contact with the interior walls of the aneurysm sac, and conform to the shape of the interior walls of the aneurysm sac (figure 2C; column 5, lines 1-12).  
Berenstein et al. discloses the liner being an elastic, expandable balloon or liner filled with polymeric embolics or coils or hydrogels, embolic members (21 and 22) may be releasably connected to the net or the delivery catheter (column 3, lines 24-27), but fails to disclose the embolic members being one or more tubular polymer longitudinal embolic members comprising two concentric layers, an inner polymer layer with a first durometer level and an outer polymer layer with a second durometer level, wherein the second durometer level is less than the first durometer level, the embolic members being a tubular strand made from one or more materials selected from the group consisting of: PEG, PMMA, PLGA, and PEEK, or the group consisting of chitin and collagen, or the liner being a net or mesh, or a laser which melts the inner polymer layer and the outer polymer layer to detach a selected length of the one or more tubular polymer longitudinal embolic members after the one or more tubular polymer longitudinal embolic members have been inserted into the net or mesh.
Greenhlagh teaches a tubular polymer longitudinal embolic member 40 (figure 3B) to occlude an aneurysm (figure 4), the embolic member being formed of polymer filaments (paragraph 0023), the embolic members comprising two concentric layers, an inner polymer layer (paragraph 0037; the helical tubular substrate, the coil or filamentary elements being made of polymer filaments) and an outer polymer layer (paragraphs 0038, 0039, figure 8; embolic members coatings may be applied as a membrane or as a coating on the coil, the coating then forms two concentric layer with the coil or filamentary members as it is placed around the outer surface), a tubular polymer longitudinal embolic member in the one or more tubular polymer longitudinal embolic members being a tubular strand (figures 3B, 4), the one or more tubular polymer longitudinal embolic member 40 made from a materials selected from PEG, PMMA, PLGA and PEEK (paragraph 0023, polyglycolic acid, PGLA); or selected from the materials chitin and collagen to provoke a healing response (paragraph 0012, coated with collagen), or hydrogel coatings to cause the coils to adhere to one another and swell when exposed to blood (paragraph 0043).  Greenhalgh does not explicitly disclose the outer layer having a first durometer level being less than the inner layer polymer level durometer.  However, Greenhalgh does teach the inner tubular substrate being made of different materials to provide particular material or physical properties (paragraph 0037; particular properties including density, stiffness, biasing force, etc.), and a variety of coatings and materials that may be used over to provoke healing and provide the characteristics as desired (paragraphs 0038-0043).  For example, a plurality of different coatings may be feasible, including hydrogel coatings, collagen, thrombin, or other polymer substances (paragraph 0038), or various polymers such as polyurethane, polyester, nylon, polypropylene, polyethylene and silicone as well as bioabsorbable materials such as polyglycolic acid, polylactic acid, PLLA, PCL, PDI and PDS (paragraph 0040). Thus, the inner layer of the tubular substrate is used for physical properties such as stiffness while the outer layer is used for additional properties such as promoting healing. Although the specific durometer levels are not claimed, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a tubular polymer embolic member with an inner layer having a first higher durometer, and an outer layer having a second lower durometer, in order to achieve the desired physical properties such as increased stiffness in the inner layer while still promoting healing with the outer layer, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Teoh et al. teaches a device for occluding an aneurysm sac liner 104 (figure 7), the liner comprising a net or mesh (woven, braided or knitted fabric, column 3, lines 61-65) to provide a net or mesh that is dense enough to resist penetration from the embolic members, but strong enough to contain them (column 4, lines 1-3). 
Linder et al. teaches inserting embolic elements into an aneurysm (paragraph 0056), the delivery system 430 may include a cutting element (not shown) at a distal end of the catheter to cut or slice the portion of the longitudinal embolic element to the desired size or length once the aneurysm is sufficiently filled, or may cut smaller embolic members to fill the aneurysm cavity (paragraph 0056).  Linder et al. does not disclose the embolic member being detached using laser energy to melt the embolic members once inserted.
Marks et al. discloses a device for occluding an intrasaccular aneurysm 71 (figure 17), the device comprising an embolic member 70 (figure 18), the embolic member being detached using mechanical detachment, laser energy, temperature change or hot melt adhesive joint, as known in the art as various detachment mechanisms (paragraph 0062).  Examiner notes that in combination, Marks et al. would provide a laser or laser energy for melting a polymer embolic member as claimed and known in the art. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Berenstein et al. with tubular polymer longitudinal embolic strand having a concentric inner polymer layer with a first durometer level and an outer polymer layer with a second durometer level less than the first durometer level, the polymeric materials being polymeric materials such as PEG, PMMA, PLGA, PEEK, chitin or collagen, or hydrogel as taught by Greenhalgh, as tubular strands are known in the art to expand and fill an aneurysm space and increase the bioactive characteristics of the coil and increase the biasing force for expansion within the aneurysm into a three dimensional shape, a material to provide additional characteristics, such as a healing response, or expansion in response to being exposed to blood to adhere, and as a known material choice in the art and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Berenstein et al. with a net or mesh liner, as taught by Teoh et al., to provide a net or mesh that is dense enough to resist penetration from the embolic members, but strong enough to contain them.
Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Berenstein et al. with and an embolic detachment mechanism, as taught by Linder et al. and Marks et al., to detach the longitudinal embolic member by using a laser to melt and detach the appropriate length embolic member to fill the aneurysm sac, as a known mechanism for detachment in the art. 
Regarding claim 7, Berenstein et al. discloses the embolic members being made from hydrogel (column 4, lines 24-26; net 24 is filled with coils, particles, acrylics, hydrogels).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berenstein et al. US 7695488 in view of Greenhalgh US 2005/0277978 in view of Teoh et al. US 7153323 in view of Linder et al. US 2009/0318948 in view of Marks US 2002/0099408 as discussed above, and further in view of Sawhney et al. US 6379373.
Regarding claim 4, Berenstein et al. in combination with Greenhalgh, Teoh et al., Linder et al. and Marks et al., disclose wherein the embolic members fill the net (Berenstein et al. column 4, lines 24-26; net 24 is filled with coils, particles, acrylics, hydrogels), the embolic members being tubular polymer longitudinal embolic members (Greenhalgh, tubular polymer longitudinal embolic members 42 may be formed from a variety of polymer or biocompatible filaments; figures 3B, 4, paragraph 0023), but do not explicitly disclose the embolic members are made from made from one or more materials selected from the group consisting of: polyvinyl alcohol, polyvinyl chloride, polyvinyl ester, polyvinyl halide, polyvinyl pyrrolidone, polyvinyl acetate, polyvinyl phenol, and polyvinyl pyrrolidone, the embolic members are made from one or more materials selected from the group consisting of: chitin and collagen.
However, Sawhney teaches a device for occluding a body lumen with embolic materials, wherein the embolic members are made of various materials such as cyanoacrylates, ethylene-vinyl alcohol copolymer mixtures, ethanol, estrogen, poly(vinyl acetate), cellulose acetate polymer, poly (vinyl alcohol), gelatin sponges, microfibrillar collagen, surgical silk sutures, detachable balloons, and coils (column 2, lines 21-27). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Berenstein et al. in combination with Greenhalgh, Teoh et al., Linder et al. and Marks et al. with embolic members of the claimed materials, and as taught by Sawhney, as a known material choice in the art and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berenstein et al. US 7695488 in view of Greenhalgh US 2005/0277978 in view of Teoh et al. US 7153323 in view of Linder et al. US 2009/0318948 in view of Marks US 2002/0099408 as discussed above and further in view of Kucharczyk et al. US 6463317.
Regarding claim 11 and 12, Berenstein et al. discloses a net or mesh having a proximal opening wherein the longitudinal embolic members are inserted through the proximal opening into the net or mesh after the net or mesh has been inserted into the aneurysm sac (column 4, lines 18-25), but fails to explicitly disclose a closeable proximal opening in the net or mesh, and wherein the proximal opening is closed after the longitudinal embolic members have been inserted into the net or mesh.
However, Kucharczyk et al. discloses a device for occluding an aneurysm sac, the device comprising a mesh (parachute element comprising a mesh, column 9, line 52-58) having a closeable proximal opening (column 15, lines 52-55), the mesh being filled with embolic members which are inserted through the proximal opening into the mesh after the mesh or net has been inserted into the aneurysm sac (figure 4, mesh is inserted with catheter 2 within aneurysm neck 24 and aneurysm 22; figure 5 shows expanding the mesh within the aneurysm 22), the proximal opening is configured to be closed by the device operator after the longitudinal members have been inserted into the mesh to keep the embolic material within the mesh once placed within the aneurysm (elastic ties 20 close the opening of the mesh 12, column 15, lines 52-55; Examiner notes this is a functional limitation, and the elastic ties are capable of being closed by the operator after the longitudinal embolic members have been inserted).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Berenstein et al. in combination with Greenhalgh, Teoh et al., Linder et al. and Marks et al. with a closeable proximal opening in the net or mesh, the proximal opening being closed after the longitudinal embolic members have been inserted into the met or mesh, as taught by Kucharczyk et al., in order to maintain the embolic members within the mesh once deployed into the aneurysm.
Regarding claim 13, Berenstein et al. discloses a net or mesh having a proximal opening wherein the longitudinal embolic members are inserted through the proximal opening into the net or mesh after the net or mesh has been inserted into the aneurysm sac (column 4, lines 18-25), the embolic members may be any common embolic agent, such as detachable coils, particles, acrylics, hydrogels, etc. (column 4, lines 24-26) which may be of varying sizes, but fails to explicitly disclose a closeable proximal opening in the net or mesh, the opening when open has a diameter that is at least 25% greater than the cross sectional diameter of the longitudinal embolic members, and wherein the proximal opening is closed after the longitudinal embolic members have been inserted into the net or mesh.
However, Kucharczyk et al. discloses a device for occluding an aneurysm sac, the device comprising a mesh (parachute element comprising a mesh, column 9, line 52-58) having a closeable proximal opening (column 15, lines 52-55), the mesh being filled with embolic members which are inserted through the proximal opening into the mesh after the mesh or net has been inserted into the aneurysm sac (figure 4, mesh is inserted with catheter 2 within aneurysm neck 24 and aneurysm 22; figure 5 shows expanding the mesh within the aneurysm 22), the proximal opening is closed by the device operator after the longitudinal members have been inserted into the mesh to keep the embolic material within the mesh once placed within the aneurysm (elastic ties 20 close the opening of the mesh 12, column 15, lines 52-55).  Because the embolic members are inserted through the open proximal opening, the open proximal opening must be larger in cross-sectional diameter than the embolic members.
Berenstein et al. and Kucharczyk et al. disclose the invention essentially as claimed, but fail to explicitly disclose the opening having a diameter that is at least 25% greater than the diameter of the embolic members.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an opening of sufficient diameter to deploy the embolic members which may be configured as different sizes or shapes, such as at least 25% bigger in order to easily deploy the members through the opening, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Additionally, Examiner notes that the opening may be larger or smaller relative to the type or size of the embolic members being inserted, and may be configured and capable of having the claimed dimensions.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Berenstein et al. in combination with Greenhalgh, Teoh et al., Linder et al. and Marks et al. with a closeable proximal opening in the net or mesh having a diameter at least 25% larger than the embolic members, and the proximal opening being closed after the longitudinal embolic members have been inserted into the met or mesh, as taught by Kucharczyk et al., in order to maintain the embolic members within the mesh once deployed into the aneurysm.

Claims 14, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berenstein et al. US 7695488 in view of Greenhalgh US 2005/0277978 in view of Teoh et al. US 7153323 in view of Linder et al. US 2009/0318948 in view of Marks US 2002/0099408 as discussed above as discussed above and further in view of Aboytes et al. US 2013/0116722.
Regarding claim 14, Berenstein et al. discloses the device essentially as claimed as discussed above, but fails to disclose the proximal portion of the net or mesh having a first level of porosity, a distal portion of the net or mesh has a second level of porosity, and the second level is greater than the first level.
Aboytes et al. discloses an expandable device for treating an aneurysm (paragraph 0007), the expandable implant 110 being porous and may be constructed of a mesh material (paragraph 0075) the proximal portion 120 of the net or mesh having a first level of porosity, a distal portion 130 of the net or mesh has a second level of porosity, and the second level is greater than the first level (figure 1, portion 130 may have a porosity greater than the porosity of the portion 120; paragraph 0076; implants may have various density mesh portions, paragraph 0062), the different portions of the implant having different densities or porous for various portions as positioned within the aneurysm or over the aneurysm neck and to control blood flow or cell attachment (paragraph 0074).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Berenstein et al. in combination with Greenhalgh, Teoh et al., Linder et al. and Marks et al. to have a mesh having variable porosities, as taught by Aboytes et al., for various portions of the implant to fill or attach within an aneurysm to control blood flow or cell attachment.
Regarding claims 15 and 16, Berenstein et al. discloses the device essentially as claimed as discussed above including a denser proximal portion including a reinforcement member to provide a more easily deformable distal portion (column 5, lines 15-25, the liner may have an additional reinforcing portion at the proximal end to prevent the liner from escaping through the aneurysm neck, and allowing the distal portion to easily expand into the shape of the aneurysm while the proximal portion does not deform as easily), but fail to explicitly disclose a proximal portion of the liner having a first level of flexibility, elasticity, and/or malleability, a distal portion of the net or mesh having a second level of flexibility, elasticity, and/or malleability, and the second level is greater than the first level, and a proximal portion of the net or mesh is composed of material with a first percentage of metal, up to 100%, a distal portion of the net or mesh is composed of material with a second percentage of metal, and the second percentage is less than the first percentage.
Aboytes et al. discloses an expandable device for treating an aneurysm (paragraph 0007), the expandable implant comprising a mesh (paragraph 0265), the expandable implant may also be comprised of a first material and a second material to provide a different stiffness, including a softer distal end portion and to be deployed within the aneurysm, and a stiffer proximal end portion to provide help support the implant at the neck of the aneurysm (paragraph 0266), the mesh may have two or more densities comprising a varying number of filaments (paragraph 0267), the filaments can be wire or polymer or other suitable materials (paragraph 0265) and can include a mixture of wire types and wire sizes (paragraph 0265), the implant may be made with polymer fibers and metal wire mixed together (paragraph 0265) to provide the desired configuration for stiffness and mesh densities for placement and flexibility within the aneurysm.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Berenstein et al. in combination with Greenhalgh, Teoh et al., Linder et al. and Marks et al. with a mesh having a distal portion having a greater level of flexibility, elasticity and/or malleability and composed of a greater percentage of metal wires, as taught by Aboytes et al., to provide an expandable implant having various portions of the implant comprising different materials, different stiffness or densities, in order to provide the implant as desired to be placed within and supported within a particularly shaped aneurysm.
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berenstein et al. US 7695488 in view of Greenhalgh US 2005/0277978 in view of Teoh et al. US 7153323 in view of Linder et al. US 2009/0318948 in view of Marks US 2002/0099408 as discussed above and further in view of Rosqueta et al. US 8142456.
Regarding claims 17- 20, Berenstein et al., Greenhalgh, Teoh et al., Linder et al. and Marks et al. disclose a device essentially as claimed as discussed above including an intrasacular neck bridge (Berenstein et al., 42) which is configured to expand when inserted into the aneurysm (Berenstein et al., figures 2A-2B) and increase the density of the proximal portion, the neck bridge being attached to the net or mesh (Berenstein et al., figure 2B), the neck bridge being inside the net or mesh (Berenstein et al., figure 2B), but fails to disclose the intrasacular neck bridge being closer to the aneurysm neck than the net or mesh or being outside the net or mesh. 
Rosqueta et al. discloses a device for treatment of an aneurysm, comprising an intrasacular implant 70, the implant comprising a net or mesh and an intrasacular neck bridge 76 which is attached to the net or mesh (figure 4A), the neck bridge being closer to the aneurysm neck than the net or mesh or being outside the net or mesh (figure 4A), the neck bridge 76 providing additional reinforcement and improve blood flow disruption potential (column 9, lines 53-58).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Berenstein et al., Greenhalgh, Teoh et al., Linder et al. and Marks et al. to provide an intrasacular neck bridge, as taught by Rosqueta et al., to provide a bridge that is positioned on the outside of the net or mesh, but still provides additional reinforcement for the implant and may increase the density of the proximal portion and control blood flow.  Examiner notes that Berenstein et al. discloses a reinforcement neck bridge on the inside of the mesh, while the neck bridge of Rosqueta et al. is on the external side of the mesh.  Examiner additionally notes that it would have been obvious to one having ordinary skill in the art at the time the invention was made to place the neck bridge reinforcement on the inside or outside of the mesh or net, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/Examiner, Art Unit 3771                                                                                                                                                                                                        
/DIANE D YABUT/Primary Examiner, Art Unit 3771